                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                              Plaintiff,                       EXHIBIT LIST

          vs.                                                Case No.         4:18CR3070
                                                             Deputy: Jeri Bierbower
 JOSEPH L. MELTON,                                           Reporter:        Digital Recorder
                                                             Date:            November 08, 2018
                              Defendant.


PLF      DFT     3          DESCRIPTION                                OFF    OBJ     RCVD    NOT    DATE
                 PTY                                                                          RCVD

         101                Firearms Inspection Report - RESTRICTED    X              X              11/8/2018
         102                Exhibit 1 to Exhibit 101 - RESTRICTED      X              X              11/8/2018



OBJECTIONS
       R: Relevancy
       H: Hearsay
       A: Authenticity
       O: Other (specify)




                                                         1
